 



Exhibit 10.3
The confidential portions of this exhibit have been filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request
in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as
amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN ***.
June 4, 2007
Noven Pharmaceuticals, Inc.
11960 SW 144 Street
Miami, FL 33186
Attn: Pavan Handa, Vice President—Business Development

     
Re:
  Letter Agreement dated as of June 15, 2004 by and between Noven
Pharmaceuticals, Inc. (“Noven”) and Shire US Inc. (“Shire US”) relating to the
development of an Amphetamine Transdermal Delivery System (the “2004 Letter
Agreement”), such agreement having been assigned by Shire US to and assumed by
its affiliate Shire Pharmaceuticals Ireland Limited (collectively, “Shire”) and
as supplemented and amended by the Letter Agreement dated as of May 4, 2007
between Noven and Shire (the “May 2007 Amendment”) (collectively, the 2004
Letter Agreement and the May 2007 Amendment are referred to herein as the “ ATS
Agreement”)

Dear Mr. Handa,
Whereas the parties have been engaged in the development of an Amphetamine
Transdermal Delivery System (the “Product”) under the terms of the ATS
Agreement, and
Whereas Shire wishes to * * * for the Product, and
Whereas the parties confirm their willingness to perform the activities under an
amended Plan,
In consideration of the obligations set forth herein, the parties agree as
follows:
1. Capitalized Terms. Capitalized terms used and not defined herein shall have
the meanings set forth in the ATS Agreement.
2. Exercise of Buy-Back Right. Shire hereby gives notice that, pursuant to Sec.
3.3 of the May 2007 Amendment, Shire elects to exercise Shire’s Buy-Back Right
to resume Shire’s exclusive participation with Noven in the development of the
Product.

1



--------------------------------------------------------------------------------



 



Within * * * of the date of this notice, Shire shall provide Noven with a
payment in the amount of $5,875,0000 in full satisfaction of the obligations set
forth in Sec. 3.3.1 and 3.3.2 of the May 2007 Amendment.
Upon receipt of the payment, * * *. Noven shall provide appropriate regulatory
notices * * *, with a copy to * * *.
Shire shall assume responsibility for the obligations relating to the Plan,
Product and Project from and after the payment date in accordance with the ATS
Agreement as amended hereby.
3. Satisfaction of Buy-Back Obligations. Noven acknowledges and agrees that the
Shire payment to Noven of an aggregate sum of Five Million Eight Hundred
Seventy-Five Thousand Dollars ($5,875,000) will be in full and complete
satisfaction of Shire’s Buy-Back payment obligations under Section 3.3 of the
May 2007 Amendment. For the avoidance of doubt, Noven acknowledges that no
additional payment shall be required with respect to the milestone set forth in
2(e) of the 2004 Letter Agreement.
4. Remaining Obligations: The payment obligation in Section 2(f) of the 2004
Letter Agreement shall remain unchanged.
5. Additional Payments. Payments to be made by Shire for the additional
formulation and development work * * *.
6. * * *
7. * * *
8. License Agreement, Manufacturing and Supply Agreement. The parties agree that
they will negotiate in good faith a license agreement (which shall include the
material terms * * * and a manufacturing and supply agreement at a time mutually
agreed to by the parties.
9. Except as amended hereby, all other provisions of the ATS Agreement remain in
full force and effect.

2



--------------------------------------------------------------------------------



 



If you are in agreement with the terms and conditions set forth herein, please
so indicate by signing where indicated below and return an executed copy to me.
Very truly yours,

/s/ Simon Gibbins
Simon Gibbins, Director
SHIRE PHARMACEUTICALS IRELAND LIMITED

          Acknowledged and agreed this
4th day of June 2007:
NOVEN PHARMACEUTICALS INC
    /s/ Pavan Handa     By:   Pavan Handa    Title:   Vice President — Business
Development     

3